Citation Nr: 0944330	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizophrenia, severe, competent.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for a nasal condition, 
also claimed as sinusitis and chronic sinusitis.

4.  Entitlement to service connection for degenerative joint 
disease of the upper and lower extremities (also claimed as 
arthritis and degenerative condition).

5.  Entitlement to a disability rating in excess of 10 
percent for chronic prostatitis.

6.  Entitlement to a compensable disability rating for 
tonsillitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, reopened and denied 
service connection for severe competent schizophrenia and 
hypertension, denied service connection for a nasal 
condition, also claimed as sinusitis and chronic sinusitis 
and degenerative joint disease of the upper extremities (also 
claimed as arthritis and degenerative condition) and denied 
increased disability ratings for chronic prostatitis and for 
tonsillitis.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for a nasal 
condition, claimed as sinusitis and chronic sinusitis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1975 rating decision, the RO denied 
entitlement to service connection for severe, competent 
schizophrenia and hypertension; the Veteran did not file a 
timely notice of disagreement (NOD), and this decision is 
final.

2.  Evidence added to the record since the August 1975 rating 
decision does not relate to unestablished facts necessary to 
substantiate the Veteran's service connection claims for 
severe, competent schizophrenia and hypertension.

3.  There is no competent medical evidence showing that 
degenerative joint disease of the upper and lower extremities 
(also claimed as arthritis and degenerative condition) is 
related to service or manifested within one year of service.

4.  The Veteran's service-connected condition of chronic 
prostatitis is not manifested by urine leakage, post-surgical 
urinary diversion, urinary incontinence or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.

5. The Veteran's service-connected tonsillitis is not 
manifested by hoarseness with inflammation of chords or 
mucous membrane.


CONCLUSION OF LAW

1.  The August 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
August 1975 rating decision sufficient to reopen the 
Veteran's claims for entitlement to service connection for 
severe, competent schizophrenia and hypertension.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Degenerative joint disease of the upper and lower 
extremities (also claimed as arthritis and degenerative 
condition) was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).   

4.  The criteria for a disability rating in excess of 10 
percent for chronic prostatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.115b, Diagnostic Codes 
7512, 7527 (2009).    

5.  The criteria for a compensable disability rating for 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.97, Diagnostic Codes 6599-6516 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters 
sent to the appellant in August and October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until December 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disability.  

In terms of the Veteran's claim to reopen, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  This notice was contained in the 
October 2006 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in October 
2006.  In terms of the Veteran's claims to reopen, the duty 
to provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the August 1975 
rating decision will not be reopened, and, therefore, the 
duty to provide a medical examination does not apply.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
severe, competent schizophrenia and hypertension.  As noted 
above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In an August 1975 rating decision, the RO denied entitlement 
to service connection for severe, competent schizophrenia and 
hypertension; the Veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The RO found that 
there was no evidence that these claimed conditions had been 
incurred in service. 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in August 1975.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In terms of the Veteran's claim for service connection for 
schizophrenia, the new evidence received since the August 
1975 rating decision includes private medical records from 
1974 which show that the Veteran was diagnosed with a variety 
of psychiatric issues, to include situational depression, 
depressive neurosis, chronic alcoholism and dysthymic 
disorder; however, none of these records show that the 
Veteran's psychiatric disorders are related to his time in 
service.  As such, this evidence is not material as it does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

Because none of the evidence submitted since August 1975 
raises a reasonable possibility of substantiating the claims, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen the claims of entitlement 
to service connection for severe, competent schizophrenia and 
hypertension.  Accordingly, the benefit sought on appeal must 
be denied.  

Service Connection - degenerative joint disease of the upper 
and lower extremities (also claimed as arthritis and 
degenerative condition) 

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service treatment records show that the Veteran was placed on 
a six month profile in February 1953 for an unstable left 
knee with slight atrophy of the left leg secondary to an old 
fracture in 1949.  In April 1953, the Veteran complained of 
pain in his right ankle.  There are no other service 
treatment records which show treatment for or a diagnosis of 
any disorders of the upper or lower extremities.  The 
Veteran's separation Report of Medical History shows that the 
Veteran had a simple fracture of the left knee at age seven, 
and that he still complained of pain and weakness but that 
the examination was negative.  His upper and lower 
extremities were normal upon examination.  

VA medical records show that the Veteran was diagnosed with 
arthritis in November 1981.  He was treated for pain in his 
left shoulder due to degenerative joint disease in February 
1983.  An April 1985 VA skeletal scan shows that the Veteran 
was diagnosed with arthritis.  He was also noted to have 
arthritis in a June 1990 VA examination.  A January 2005 VA 
examination report shows that that Veteran had degenerative 
joint disease of the extremity joints.  VA treatment records 
from October 2005 reflect that the Veteran has degenerative 
joint disease.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for degenerative joint 
disease of the upper and lower extremities (also claimed as 
arthritis and degenerative condition).  There is no evidence 
that the Veteran's degenerative joint disease of the upper 
and lower extremities began during service.  While the 
Veteran reported a former fracture of his right knee and 
complained of pain and weakness, he was not diagnosed with 
degenerative joint disease; in fact, his separation 
examination reflected normal lower extremities.  VA treatment 
records show ongoing treatment for the Veteran's degenerative 
joint disease.  The Veteran has a current diagnosis of 
degenerative joint disease of the extremity joints, as noted 
in the January 2005 VA examination report.  However, none of 
these examiners have linked the Veteran's degenerative joint 
disease of his extremities with his time on active duty.  
Without medical evidence establishing a nexus between the in-
service injury or disease and the current disability 
established by medical evidence, service connection cannot be 
granted.  Boyer,  supra.

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  The first 
evidence of a diagnosis of arthritis in the claims file is 
from November 1981, over 25 years after his discharge from 
service.  As there is no evidence in the claims file that the 
Veteran's arthritis of the upper and lower extremities loss 
manifested to a compensable degree within one year of his 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

As noted, the Veteran has contended he has degenerative joint 
disease of the upper and lower extremities (also claimed as 
arthritis and degenerative condition) which is related to 
service.   However, the Veteran, as a layperson, is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Increased disability rating - chronic prostatitis

The Veteran is service-connected at a 10 percent disability 
rating for chronic prostatitis under Diagnostic Codes 7527 
and 7512.  Under Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy and postoperative residuals 
will be rated as voiding dysfunction or urinary tract 
dysfunction, whichever is more prevalent.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  Under Diagnostic Code 7512, 
chronic cystitis, including interstitial and all etiologies, 
infectious and noninfectious, are to be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  A 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent disability rating, and a voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed two to four times per day warrants a 40 
percent disability rating.  A urinary tract infection 
requiring drainage, more than two hospitalizations per year, 
and/or requiring continuous intensive treatment warrants a 30 
percent disability rating.  38 C.F.R. § 4.115b.

An October 2006 VA examination report shows that the Veteran 
had carcinoma of he prostate and had undergone a radical 
prostatectomy in 1985, which was followed by radiotherapy and 
hormonal therapy every three months.  Therefore, he had no 
prostate.  He had developed incontinence of urine and an 
artificial urethral sphincter was placed in April 2005.  He 
had indicated that the sphincter was not functioning very 
well, but had seen the urologist in June 2005 and was 
instructed on how to use it.  The examiner noted that the 
Veteran apparently still had urinary problems.  The Veteran 
reported frequency of over ten times and nocturia of over ten 
times.  He indicated that he did not void his bladder well 
and had dribbling and forceful micturition with a thin 
stream.  He also had to wear one or two pampers a day and 
about one or two pampers a night.  The examiner noted that 
there was no prostatitis in this case.  The diagnoses were 
carcinoma of the prostate, status post radical prostatectomy, 
radiotherapy, and hormonal therapy and urinary incontinence, 
status post artificial urethral sphincter.  The examiner 
noted that the Veteran's urinary incontinence and his 
erectile dysfunction were secondary to his carcinoma of the 
prostate and subsequent treatment.  It was also noted that 
the Veteran had a history of irradiation cystitis, which was 
secondary to radiotherapy.  

Based upon the evidence of record, the Board finds that a 
higher disability rating for the Veteran's service-connected 
chronic prostatitis is not warranted.  It should be noted 
that the Veteran no longer has a prostate; this was removed 
as a result of prostate cancer, for which he is not service-
connected.  While the Veteran has urinary incontinence, this 
had been found to be a result of his artificial sphincter, 
which was placed as a result of his non-service-connected 
prostate cancer.  As such, a higher disability rating for the 
Veteran's service-connected chronic prostatitis is not 
warranted under Diagnostic Codes 7527 or 7512, as it had not 
caused any voiding dysfunction or urinary tract infections.  
The Board has considered rating the Veteran's service-
connected chronic prostatitis under other Diagnostic Codes in 
order to provide him with the most beneficial rating; 
however, as the Veteran's prostate was removed due to a 
nonservice-connected illness and there is no evidence showing 
any residuals of his prostatitis, a rating under any other 
Diagnostic Code for this disability would not be appropriate.  
38 C.F.R. § 4.115a.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran does not meet the criteria 
for a higher disability rating for his service-connected 
chronic prostatitis.  Hart, supra.

It should be noted that this rating, which was originally 
granted in September 1981, is protected and cannot be reduced 
or severed since it has consistently been in effect for more 
than 20 years.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.951(b) (2009).

Increased disability rating - tonsillitis

The Veteran's service-connected tonsillitis is rated at a 
noncompensable disability rating under Diagnostic Codes 6599-
6516.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2009).  Under Diagnostic Code 6516, 
which pertains to chronic laryngitis, hoarseness, with the 
inflammation of cords or mucous membrane, warrants a 10 
percent disability rating and chronic laryngitis with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changed on the biopsy warrants 
a 30 percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6516. 

VA treatment records from April 2005 through September 2007 
do not show any treatment for or a diagnosis of tonsillitis.  
A September 2006 VA examiner noted that the Veteran's tonsils 
were atrophic and caused no pathology.  There are no 
treatment records which show any problems with the Veteran's 
tonsils.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected tonsillitis does not warrant a 
higher disability rating.  There is no evidence that the 
Veteran's service-connected tonsillitis causes any 
symptomatology in order to warrant a higher disability 
rating.  Under Diagnostic Code 6516, chronic laryngitis with 
hoarseness and inflammation of cords or mucous membrane would 
need to be shown in order for the Veteran's service-connected 
tonsillitis to warrant a higher disability rating.  However, 
as there is no evidence of any pathology due to his service-
connected disability, a higher rating is not warranted.  

The Board has considered rating the Veteran's service-
connected tonsillitis under other Diagnostic Codes in order 
to provide the highest disability rating available; however, 
as there is no evidence of any symptoms related to his 
tonsillitis, a higher disability rating under another 
Diagnostic Code is not warranted. 

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for his service-connected 
tonsillitis.  Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's chronic prostatitis or 
tonsillitis are currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his chronic prostatitis or 
tonsillitis, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for schizophrenia, 
severe, competent, is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for hypertension is not 
reopened and the appeal is denied.

Service connection for degenerative joint disease of the 
upper and lower extremities (also claimed as arthritis and 
degenerative condition) is denied.

A disability rating in excess of 10 percent for chronic 
prostatitis is denied.

A compensable disability rating for tonsillitis is denied.


REMAND

The Veteran contends that he has sinusitis that began during 
active duty and that it should therefore be service-
connected.  Service treatment records show that the Veteran 
was diagnosed with sinusitis in November 1953.  In February 
1954, the Veteran was diagnosed with probable chronic 
sinusitis.  September 1987 VA medical records show that the 
Veteran was diagnosed with chronic sinusitis.  A June 1990 VA 
examination report shows a diagnosis of sinusitis, as well.  
A January 1996 VA examination report reflects a diagnosis of 
allergic rhinosinusitis.  A January 2005 VA examination shows 
a diagnosis of allergic rhinitis and a September 2006 VA 
examination report shows a diagnosis of mild allergic 
rhinitis.  

The Board notes that the Veteran has claimed service 
connection for sinusitis.  The requirement to identify the 
benefit sought means that a claimant must describe the nature 
of the disability for which he is seeking benefits.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 
(2009) ; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In the present case, the 
Board finds that the Veteran's claim for sinusitis includes 
similar disorders such as allergic rhinosinusitis and 
allergic rhinitis.  

The Board finds that the Veteran's service connection claim 
for sinusitis has met the criteria to warrant obtaining a 
medical opinion to determine whether the Veteran has 
sinusitis or similar disorder which began during his active 
duty or is etiologically related to his active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded a VA 
examination, by an appropriate 
specialist, to determine whether the 
Veteran has a nasal disorder, such as 
sinusitis or allergic rhinitis, as a 
result of any incident in service or 
which began to manifest during service.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The specialist should offer an opinion as 
to (1) whether the Veteran has a chronic 
nasal condition, to include sinusitis and 
allergic rhinitis, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the Veteran's 
chronic nasal condition is a result of 
any incident in service or began to 
manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (3) 
the current status of the Veteran's 
chronic nasal condition.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the specialist 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


